t c memo united_states tax_court khairy e aref petitioner v commissioner of internal revenue respondent docket no filed date khairy e aref pro_se john d faucher for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a dollar_figure deficiency in and a dollar_figure sec_6662 a penalty on petitioner’ sec_2002 all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure federal income taxes after a concession the issues for decision are whether petitioner substantiated deductions claimed on his schedule c profit or loss from business whether petitioner had unreported income whether petitioner is entitled to claim head-of-household filing_status and whether petitioner is liable for the sec_6662 penalty findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed the petition petitioner resided in egypt during petitioner worked for the california department of corrections he was the agency coordinator petitioner developed and coordinated new programs for the state of california department of corrections--which had big_number employees big_number inmates and a dollar_figure billion budget his supervisor was a cabinet secretary and his second level supervisor was the governor of california petitioner is a licensed hazardous material specialist and a certified instructor in hazardous materials he also is a registered professional engineer and an environmental specialist respondent concedes that petitioner paid dollar_figure in deductible_alimony during additionally during petitioner operated an international consulting and training business that provided training and technical services on handling hazardous materials and toxic substances mr aref’s business the training and technical services were provided to private entity firefighters military personnel and peace officers and for the operation of correctional facilities custody of inmates and prisoners handling and management of toxic substances and emergency response for spills and medical waste as the case may be mr aref’s business had over videotapes available for training purposes covering topics such as correctional facilities construction and administration peace officers’ training environmental impact statements and reports corrections officers training fire protection and safety and health and safety plans petitioner oversaw the production including writing the narratives and reproduction of the videotapes petitioner met with clients in the united_states including the prime minister and the deputy prime minister of egypt mr aref’s business operated in and had offices and business equipment in egypt mr aref’s business had equipment in egypt that included two leased cars toyota land cruisers the cars were used to get to training sessions and for pickups and deliveries related to mr aref’s business mr aref’s business also had an accountant in egypt petitioner leased office space in egypt the offices were located pincite atbara street and also pincite talmaneal street in mohandeseen giza egypt at atbara street a sign outside the building had the name of mr aref’s business on it during the year in issue mr aref’s business was marketed and operated in egypt by ahmed fadel petitioner had a written contract with mr fadel the contract provided that petitioner would establish training and technical services and that mr fadel would market them in egypt mr fadel was responsible for providing logistical support to petitioner necessary to provide the training for petitioner deducted the following amounts as business_expenses depreciation dollar_figure interest dollar_figure rent or lease of vehicles machinery and equipment dollar_figure rent or lease of other business property dollar_figure wages dollar_figure and other expenses dollar_figure accounting dollar_figure and telephone dollar_figure for a total of dollar_figure mr fadel sent petitioner monthly invoices for the expenses of mr aref’s business these invoices were delivered to petitioner petitioner paid the invoices and had the payment delivered directly to mr fadel the amounts on the invoices tie into the amounts claimed on petitioner’s schedule c during petitioner received two separate loan sec_3 of dollar_figure a total of dollar_figure one loan was from jose fawzia and the second loan was from the gawish medical center opinion i substantiation of schedule c deductions generally deductions are a matter of legislative grace taxpayers have the burden of showing that they are entitled to any deduction claimed rule a 292_us_435 taxpayers are required to maintain records that are sufficient to enable the commissioner to determine their correct_tax liability see sec_6001 sec_1_6001-1 income_tax regs taxpayers are allowed a deduction for ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business sec_162 whether an expenditure is ordinary and necessary is generally a question of fact 320_us_467 generally for an expenditure to be an ordinary and necessary business_expense the taxpayer must show a bona_fide business_purpose for the expenditure there must be a proximate relationship between the expenditure and the busine sec_3 the characterization of the amounts as loans is not in dispute the testimony was somewhat unclear on whether this loan was from the gawish medical center or from dr hassan gawish either way it was a separate loan for dollar_figure of the taxpayer 37_tc_650 36_tc_879 to be necessary within the meaning of sec_162 an expense needs to be appropriate and helpful to the taxpayer’s business 290_us_111 the requirement that an expense be ordinary connotes that the transaction which gives rise to it must be of common or frequent occurrence in the type of business involved 308_us_488 citing welch v helvering supra pincite when taxpayers establish that they have incurred deductible expenses but are unable to substantiate the exact amounts we can estimate the deductible amount in some circumstances but only if the taxpayers present sufficient evidence to establish a rational basis for making the estimate see 39_f2d_540 2d cir 85_tc_731 in estimating the amount allowable we bear heavily upon taxpayers whose inexactitude is of their own making see cohan v commissioner supra pincite there must be sufficient evidence in the record however to permit us to conclude that a deductible expense was paid_or_incurred 245_f2d_559 5th cir in addition to satisfying the criteria for deductibility under sec_162 certain categories of expenses must also satisfy the strict substantiation requirements of sec_274 in order for a deduction to be allowed the expenses to which sec_274 applies include among other things those for listed_property eg automobile expenses sec_274 sec_280f and ii we may not use the cohan doctrine to estimate expenses covered by sec_274 see 50_tc_823 affd 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date to substantiate a deduction attributable to listed_property a taxpayer must maintain adequate_records or present corroborative evidence to show the following the amount of the expense the time and place of use of the listed_property and the business_purpose of the use sec_1_274-5t temporary income_tax regs fed reg date our resolution of the substantiation issue turns on the applicable law and our determination of the credibility of the evidence presented a depreciation there is allowed as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear including obsolescence of property used in a trade_or_business sec_167 the basis on which exhaustion wear_and_tear and obsolescence are to be allowed in respect of any property is the adjusted_basis as provided in sec_1011 sec_167 the record does not establish what office furniture and or equipment was depreciated what amount was paid for it when it was put in service or who owned it accordingly petitioner has not substantiated the deduction for depreciation b interest petitioner testified that he gave his records regarding interest to his accountant the accountant arrived at the figure on the return and he trusted his accountant there is insufficient credible_evidence to establish a rational basis for making an estimate of the deductible amount of interest petitioner paid during see cohan v commissioner supra pincite vanicek v commissioner supra pincite accordingly we shall not allow petitioner a deduction for interest c rent or lease of vehicles machinery and equipment petitioner testified that he paid dollar_figure per month to mr fadel to lease the two cars this amount is corroborated by invoices petitioner submitted automobile expenses must also satisfy the strict substantiation requirements of sec_274 in order for a deduction to be allowed because an automobile is listed_property sec_274 sec_280f and ii petitioner did not keep a diary log trip sheet or similar record regarding the use of the cars nor did he establish the time and place of use of the cars other than that the vehicles were used in egypt see sec_274 sec_280f and ii sec_1_274-5t temporary income_tax regs fed reg date petitioner has failed to substantiate the claimed automobile expenses in accordance with sec_162 and sec_274 and the regulations thereunder accordingly we sustain respondent’s determination on this issue d rent or lease of other business property this expense was for the lease of office space in egypt office expenses may be ‘ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade or business’ schnell v commissioner tcmemo_2006_147 quoting sec_162 we find the invoices corroborated by petitioner’s testimony and the written contract with mr fadel to be credible_evidence of the amount that petitioner paid in for rent or lease of office space used in mr aref’s business all of the invoices bear a paid stamp from mr fadel acknowledging that petitioner paid the invoice accordingly we conclude that petitioner has substantiated this expense e wages this expense was for salary and wages for the people in egypt who provided or administered training and technical services for office staff and for the drivers of the two cars wages may be ordinary and necessary business_expenses which generally are deductible under sec_162 brown v commissioner tcmemo_1992_40 we find the invoices corroborated by petitioner’s testimony to be credible_evidence of the amount of the wage expense of mr aref’s business that petitioner paid in all of the invoices bear a paid stamp from mr fadel acknowledging that petitioner paid the invoice accordingly we conclude that petitioner has substantiated this expense f accountant the accountant did the accounting invoicing and list of purchases and sales for mr aref’s business accounting fees may be ordinary and necessary business_expenses which generally are deductible under sec_162 smith v commissioner tcmemo_1994_640 we find the invoices corroborated by petitioner’s testimony and the written contract with mr fadel to be credible_evidence of the amount of the accountant expense of mr aref’s business that petitioner paid in all of the invoices bear a paid stamp from mr fadel acknowledging that petitioner paid the invoice accordingly we conclude that petitioner has substantiated this expense g telephone telephone expenses may be deductible under sec_162 if the expenses_incurred are ordinary and necessary in carrying_on_a_trade_or_business weeldreyer v commissioner tcmemo_2003_324 citing vanicek v commissioner t c pincite sengpiehl v commissioner tcmemo_1998_23 and green v commissioner t c memo petitioner testified that he did not know the cost of a basic telephone line in egypt according to the invoices petitioner paid dollar_figure per month for telephone service when a taxpayer establishes that he has incurred deductible expenses but is unable to substantiate the exact amounts we can estimate the deductible amount but only if the taxpayer presents sufficient evidence to establish a rational basis for making the estimate see cohan v commissioner f 2d pincite vanicek v commissioner t c pincite in estimating the amounts allowable we bear heavily upon the taxpayer whose inexactitude is of his own making see cohan v commissioner supra pincite upon the basis of the evidence presented pursuant to cohan we estimate that petitioner paid dollar_figure per month for telephone expenses and allow him a deduction of dollar_figure for ii unreported income respondent determined that petitioner had dollar_figure in unreported gross_income at trial respondent conceded dollar_figure of this amount every individual liable for tax is required to maintain books_and_records sufficient to establish the amount of his or her gross_income sec_6001 96_tc_858 affd 959_f2d_16 2d cir where a taxpayer fails to maintain or produce adequate books_and_records the commissioner is authorized to compute the taxpayer’s taxable_income by any method that clearly reflects income sec_446 348_us_121 394_f2d_366 5th cir affg tcmemo_1966_81 the reconstruction_of_income need only be reasonable in the light of all surrounding facts and circumstances 54_tc_1530 the commissioner is given latitude in determining which method of at the date recall of this case before judge cohen respondent conceded the unreported income issue on the record at that time respondent had also conceded the issue in his pretrial memorandum apparently respondent revoked or withdrew this concession before the trial in the case although when asked in the case at bar whether the unreported income issue was still at issue respondent’s counsel initially answered no petitioner did not object to the trial of the unreported income issue or assert that the unreported income was no longer at issue reconstruction to apply when a taxpayer fails to maintain records 92_tc_661 respondent used the source_and_application_of_funds_method also known as the cash expenditures in excess of reported income_method to reconstruct petitioner’s income respondent failed to include in his calculation the dollar_figure in loans petitioner received during when these loans are included in the source and application of funds calculation petitioner does not have any unreported income for the dollar_figure of loans that were not included as income exceeds the dollar_figure dollar_figure minus the dollar_figure respondent conceded determined to be unreported income accordingly we find for petitioner on this issue iii head_of_household an individual qualifies as a head_of_household if the individual is not married at the close of the taxable_year and maintains as his home a household that constitutes for more than one-half of the taxable_year the principal_place_of_abode of an individual who qualifies as the taxpayer’s dependent within the meaning of sec_151 sec_2 respondent did not raise the issue of head-of-household filing_status in the notice_of_deficiency respondent raised it see supra note respondent disputed that petitioner received the loans we found as a fact that petitioner received the dollar_figure in loans as a new_matter at trial accordingly respondent bears the burden_of_proof on this issue see rule a petitioner was not married at the close of the taxable_year respondent has not established that petitioner did not maintain as his home a household that constituted for more than one-half of the taxable_year the principal_place_of_abode of an individual who qualified as petitioner’s dependent within the meaning of sec_151 petitioner claimed two dependents on hi sec_2002 tax_return furthermore respondent’s reconstruction of petitioner’s income using the source_and_application_of_funds_method was based on petitioner’s having a family of three respondent has not established the total cost of maintaining the household in or that petitioner did not provide over half of the cost accordingly respondent has failed to prove that petitioner is not entitled to head-of-household status iv sec_6662 sec_7491 provides that the commissioner will bear the burden of production with respect to the liability of any individual for additions to tax and penalties the commissioner’s burden of production under sec_7491 is to produce evidence that it is appropriate to impose the relevant penalty addition_to_tax or additional_amount 118_tc_358 see also 116_tc_438 however the commissioner does not have the obligation to introduce evidence regarding reasonable_cause or substantial_authority higbee v commissioner supra pincite respondent determined that petitioner is liable for the sec_6662 penalty for pursuant to sec_6662 and b and a taxpayer may be liable for a penalty of percent on the portion of an underpayment_of_tax due to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax negligence includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs an understatement is the difference between the amount of tax required to be shown on the return and the amount of tax actually shown on the return sec_6662 a substantial_understatement exists if the understatement exceeds the greater of percent of the tax required to be shown on the return for a taxable_year or dollar_figure see sec_6662 respondent met his burden of production as there was a substantial_understatement the accuracy-related_penalty is not imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 the decision as to whether the taxpayer acted with reasonable_cause and in good_faith depends upon all the pertinent facts and circumstances sec_1_6664-4 income_tax regs petitioner maintained business records to substantiate his expenses in total the invoices hardly deviated from the expenses claimed by more than a few dollars with the exception of the telephone costs which were off by approximately dollar_figure we conclude that petitioner acted with reasonable_cause and in good_faith with respect to the substantiation of his business_expenses to reflect the foregoing decision will be entered under rule
